Citation Nr: 9905936	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint dysfunction claimed as a jaw disorder, a nose disorder, 
a headache disorder, a lung disorder to include upper 
respiratory infections and a mild obstructive ventilatory 
defect, and a back disorder to include a lumbar strain.  

2.  Entitlement to an increased (compensable) evaluation for 
a scar of the forehead.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to September 1991, and subsequent service in the Reserves.  

This appeal arose from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection for a jaw condition, a nose 
condition, headaches, a back condition, and an upper 
respiratory infection claimed as a lung condition.  
Entitlement to service connection was established for scars 
of the forehead and a noncompensable evaluation of 0 percent 
was assigned.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

Because of the nature of the veteran's claimed disabilities 
and his service in the Persian Gulf War, the RO notified him 
that he could file a claim under the special provisions 
pertaining to compensation for undiagnosed illnesses in 
Persian Gulf War veterans.  The veteran did not respond.  

The claim for entitlement to service connection for a lung 
disorder to include upper respiratory infections and mild 
obstructive ventilatory defect is addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The claims for service connection for temporomandibular 
joint dysfunction claimed as a jaw disorder, a nose disorder, 
headache disorder, and a back disorder to include lumbar 
strain are not supported by cognizable evidence showing that 
the claims are plausible or capable of substantiation.

2.  The veteran's scar of the forehead is moderately 
disfiguring.  


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for 
temporomandibular joint dysfunction claimed as a jaw 
disorder, a nose disorder, headache disorder, and a back 
disorder to include lumbar strain are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for an increased (compensable) evaluation of 
10 percent for a scar of the forehead have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.3, 
4.7, 4.118, Diagnostic Code 7800 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
temporomandibular joint dysfunction 
claimed as a jaw disorder, a nose 
disorder, a headache disorder, and a back 
disorder to include a lumbar strain.  

Factual Background

Service medical records show no evidence of a jaw disorder to 
include temporomandibular joint dysfunction.  There is 
likewise no evidence of a nose or back injury.  The only 
references to the nose pertain to nasal congestion.  A record 
from 1989 noted complaints of head pain due to congestion.  
There was no sinus tenderness or other abnormality of the 
head noted.  The only assessment was of an upper respiratory 
infection.  In June 1990 the veteran reported headaches in 
connection with a sore throat.  No abnormality of the head 
was diagnosed.  The only diagnosis was pharyngitis.  In 
October 1990 the veteran was taking Tylenol for cold 
symptoms.  



On examination in August 1991 a scar of the forehead was 
noted for the first time.  However, the head, nose, mouth and 
spine were all found to be normal.  There was no report or 
finding of chronic disabilities of the jaw, nose, head or 
back.  An examination conducted in October 1991 for the 
purpose of affiliation showed a normal head, face, mouth, 
nose, and spine.  The veteran did not report a headache 
disorder or disabilities of the jaw, nose or back.  On dental 
history forms, the veteran consistently denied arthritis, and 
painful joints (including the jaw).  The dental records do 
not show any treatment of a jaw injury or other jaw disorder.  

Post service private medical and dental records were 
received.  Medical records showed no abnormality of the mouth 
or jaw.  There was no indication of residuals of injury to 
the nose.  The veteran did receive treatment for a cold with 
nasal mucosa injection.  There was no recorded evidence of a 
headache disorder or of a back disorder. 

Dental records show that the veteran denied arthritis or pain 
in the jaw.  The dentist did, in October 1996, note bilateral 
crepitus of the jaw, left greater than right.  The veteran 
did not complain of pain.  The diagnosis was 
temporomandibular syndrome without pain.  

The veteran attended a series of VA examinations in August 
and September 1997.  On the general medical examination held 
in August 1997, the veteran reported low back pain with 
generalized weakness.  He also noted that while in service he 
fell and sustained a severe laceration to the forehead along 
with injuries to the nose and jaw.  He told the examiner that 
his jaw felt like it was dislocated, and he added that a 
dentist told him that he had bilateral dislocations of the 
mandible.  He noted that he would have severe pain while 
chewing gum, and headaches two to three times a day.  On 
examination gait and posture were normal.  The only 
abnormality of the head or face was a scar.  The nose was 
within normal limits.  The examiner deferred to the special 
orthopedic report with regard to the musculoskeletal system.  

Neurological examination was found to be within normal 
limits.  The relevant diagnoses were lumbago and mandibular 
pain.  There was no diagnosis of any disorder of the nose, or 
of a headache disorder.  

The veteran underwent a VA orthopedic examination in 
September 1997.  He reported that he had suffered multiple 
injuries to his face and had injured his low back in a fall 
in service in 1989.  He reported that he had received no 
treatment for his back and stated that his back was sore and 
bothered him with prolonged sitting. He did add that it was 
okay with bending and lifting and there was no impairment of 
activities.  X-rays were within normal limits.  The diagnosis 
was lumbar strain.  The examiner noted that there was no 
significant impairment.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence. Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service, for example, will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

Service connection may be presumed for certain listed 
diseases such as arthritis that become manifest to a 
compensable degree within a set time (usually one year) after 
active service.  See 38 C.F.R. § 3.307 (1998); see also 
38 C.F.R. § 3.309 (1998)(for listed diseases).  No 
presumptive period is provided for headaches, a nonspecific 
nose disorder, a nonspecific jaw disorder, temporomandibular 
joint dysfunction, a lumbar strain, or a nonspecific back 
disorder.  



Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The second and third elements set forth in Caluza 
can be satisfied by evidence that a condition was "noted" 
in service or during an applicable presumptive period; 
evidence showing post service continuity of symptomatology; 
and medical or, in certain circumstances, lay evidence 
between the present disability and the post service 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.




The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board's review of the evidentiary record, including the 
facts as set forth above, discloses that temporomandibular 
joint dysfunction, another jaw disorder, a nose disorder, a 
headache disorder, a lumbar strain, or another back disorder 
were not shown in service, and the entire evidentiary record 
is devoid of a link between these disorders and the veteran's 
service.  

The service records do not show a diagnosis of any disorder 
of the nose, and there is no postservice evidence of a nose 
disorder.  Hence that claim is not well grounded.  Caluza, 
Brammer.  





With regard to the claim for entitlement to service 
connection for a headache disorder, there were a few 
references to headaches in service.  However, there was no 
showing of a diagnosed chronic headache disorder.  The 
veteran has asserted that he has had headaches after a fall 
in service, but there is no post service medical evidence of 
a headache disorder and no medical opinion of a nexus to 
service.  Therefore the claim for entitlement to service 
connection for a headache disorder is likewise not well 
grounded.  Caluza, Brammer.

While the service medical records do not show any treatment 
for, or diagnosed disorder of, the jaw or back, there are 
post service diagnoses of temporomandibular dysfunction and a 
lumbar strain.  Given that there are diagnoses of current 
disorders, and assertions of a relationship to service, the 
next necessary inquiry is whether there is competent evidence 
of a nexus between these disorders and the veteran's service, 
sufficient to render the claims for entitlement to service 
connection well grounded.  

Because, as is evident from the factual record, there is no 
medical evidence that the veteran incurred a back strain or 
temporomandibular joint dysfunction during his military 
service, the Board determines that the claims are not well 
grounded.  The veteran has contended that he injured his jaw 
and back during a fall in service and he has asserted that he 
has had post service jaw and back symptoms.  

However, there is no medical evidence of treatment for either 
disorder in service (or even recorded complaints of jaw or 
back symptoms) and there is no post service medical opinion 
that it is possible or plausible that the veteran's back and 
jaw injuries have a nexus to service.  As noted above there 
is no presumptive period for temporomandibular dysfunction or 
a lumbar strain.  





The fact remains none of the VA or private physicians who 
have evaluated the veteran expressed any opinion that there 
was any residual disorder of the jaw, or back resulting from 
a fall in service.  A mere restatement of medical history by 
a medical examiner unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence." LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Hence there is no basis for establishment of 
entitlement to service connection under 38 C.F.R. 
§ 3.303(a),(b), or (d).  Given the lack of medical opinion of 
a nexus to service it is apparent that the veteran's claims 
are predicated on his own lay opinion.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claims well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claims for entitlement to service 
connection for temporomandibular joint dysfunction claimed as 
a jaw disorder, a nose disorder, a headache disorder, and a 
back disorder must be denied as not well grounded.  

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
temporomandibular joint dysfunction claimed as a jaw 
disorder, a nose disorder, a headache disorder, and a back 
disorder.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

As the veteran's claims for the multiple disorder at issue 
are not well grounded, the doctrine of reasonable doubt is 
not for application to his case.


II.  Entitlement to an increased 
(compensable) evaluation for scars of the 
forehead.  

Factual Background

Post service private medical records show that the veteran 
received injections for the scar on his forehead.  

On a general VA medical examination held in August 1997, the 
veteran reported that while in service he fell and sustained 
a severe laceration to the forehead.  The examiner noted a 
"disfigurement scar" on the frontal region.  The diagnosis 
with regard to the forehead was disfigurement scar of the 
frontal region due to fall.  

A VA dermatology examination was also performed in August 
1997.  The veteran gave a history of falling onboard a ship 
in late 1989 or early 1990, causing injury and wounds to the 
forehead and nose area.  There were no subjective complaints.  
On objective examination, there was a scar of the right 
forehead with irregularity.  The hairline was receding so 
that the scar was outside of the hairline and there was some 
disfigurement of the forehead because of it.  The scar was 
described as a sort of a "Y-shaped" irregularity scar of 
the right forehead.  There was no keloid formation.  There 
was some depression of the scar, but there were no 
ulcerations.  





The scar was found to be neither tender nor painful.  The 
examiner noted that there were cosmetic effects from the 
scar.  There was no limitation of motion due to the scar.  
The diagnosis was irregular scarring of the right forehead.  

Photos were taken and were attached to the examination 
report.  The photos showed the scar as described by the 
examiner.  The scar was darker than the skin of the veteran's 
forehead. 


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain  the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  



Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect  the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

Disfiguring scars of the head, face, or neck are evaluated as 
noncompensable if slight.  If moderate and disfiguring, a 
rating of 10 percent is appropriate.  If severe, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips or auricles, a 30 percent rating is appropriate.  When 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast or the like, a 30 percent 
rating may be increased to a 50 percent evaluation or a 10 
percent rating may be increased to a 30 percent rating.  

A 10 percent evaluation may be assigned for a superficial 
scar that is poorly nourished and repeatedly ulcerated.  
38 C.F.R. § 4.118; Diagnostic Code 7803.

A 10 percent evaluation may be assigned for a superficial 
scar that is tender and painful on objective demonstration.  
38 C.F.R. § 4.118;  Diagnostic Code 7804.

A scar may be rated based on limitation of motion of an 
affected part.  38 C.F.R. § 4.118a, Diagnostic Code 7805.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the claim is 
well-grounded within the meaning of 38 U.S.C.A. §5107(a); 
Proscelle v. Derwinski, 2 Vet App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purposes of adjudicating the veteran's 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

The evidence pertaining to the veteran's scar primarily 
consists of a reference to treatment in private treatment 
records and a VA dermatology examination with photographs.  
It is the opinion of the Board, affording every reasonable 
benefit of the doubt to the veteran, that given the size, 
shape, and location of his forehead scar, and considering the 
darkness of the scar in relation to the surrounding skin, 
that the scar is more aptly described as moderately 
disfiguring than slightly or mildly disfiguring.  Hence a 10 
percent rating is appropriate.  

A higher rating of 30 percent is not available because the 
scar is clearly not severely disfiguring.  It has not been 
described as such in any of the medical records.  
Furthermore, there is no involvement of the eyes, auricles or 
the lips.  Color contrast is noticeable but this was taken 
into consideration in providing benefit of the doubt and 
assigning a 10 percent evaluation.  The color contrast is not 
marked and does not create a disability picture approaching 
severe disfigurement to justify a higher evaluation of 30 
percent.  

The record contains no evidence of extraordinary or unusual 
disability due to the service connected scar such as marked 
interference with employment or frequent hospitalizations as 
to warrant consideration of entitlement to an evaluation in 
excess of 10 percent on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1998). 


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for temporomandibular joint 
dysfunction claimed as a jaw disorder, a nose disorder, a 
headache disorder, or a back disorder to include a lumbar 
strain, the appeal is denied.  

Entitlement to an increased (compensable) evaluation of 10 
percent for a forehead scar is granted, subject to the laws 
and regulations pertaining to the payment of monetary awards.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran complained of shortness of breath in service.  He 
also had upper respiratory tract infections.  The veteran's 
DD-214 shows service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

On his initial claim submitted in May 1994, the veteran 
reported that his lung difficulties were related to 
inhalation of black generator smoke.  

VA examinations, including pulmonary function studies, 
revealed a nonspecific mild obstructive defect of the lungs.  
The examiner who conducted the VA pulmonary examination wrote 
that the etiology of the mild obstructive lung disease was 
unknown.  The examiner who conducted the VA general 
examination diagnosed dyspnea possibly related to pollution 
in the Persian Gulf.  

In view of this evidence, the Board is of the opinion that 
further examination of the appellant as well as association 
with the claims file of any additional records of treatment 
that may have accumulated during the course of the appeal 
would materially assist in the adjudication thereof.  The 
veteran may wish to submit additional evidence on the issue 
of his exposure to pollution in service, and he should be 
given another opportunity to amend his claim to seek (in the 
alternative) compensation for disability from undiagnosed 
illness following his Persian Gulf service.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issue of entitlement to 
service connection for a lung disorder pending a remand of 
the case to the RO for further development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured. Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
examination of the veteran by a pulmonary 
specialist in order to determine the 
nature and likely etiology of any current 
disorder of the lungs.  If the veteran 
amends his claim to seek compensation for 
disability due to undiagnosed illness 
following Persian Gulf Service pursuant 
to 38 C.F.R. § 3.317, a complete Persian 
Gulf protocol examination is also 
authorized.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) should be annotated in this 
regard.  The examiner(s) should express 
an opinion regarding the likely etiology 
of any disorder of the lungs diagnosed as 
a result of examination results and the 
other evidence in the claims folder.  If 
the examiner(s) cannot attribute the 
veteran's lung symptoms with reasonable 
certainty to a specific known clinical 
diagnosis, that fact should be stated.  

The examiner(s) should reconcile any 
opinions with the other evidence in the 
claims folder.  Any opinions expressed by 
the examiner(s) must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a lung disorder.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

